Clarkson, J.,
concurring in result: I concur in the result of the opinion of the Chief Justice, but I feel it my duty to state that I wrote a dissenting opinion in the case of S. v. Casey, 201 N. C., 620. In that dissenting opinion the authorities quoted were, in my opinion, to the effect that the majority opinion was contrary to the long established course and practice of this Court in criminal matters. In closing the dissenting opinion, I said: “This is a new departure, without precedent, provides for delay and fraught with possibilities of untold evil. Orderly government is the very foundation of our civilization. Mob violence for any crime is abhorrent, therefore it is encumbent to have speedy trials ‘and right and justice administered without sale, denial or delay.’ Constitution of North Carolina, Art. I, sec. 25. Applications for new trials on newly discovered evidence are not favored by the courts and are subjected to the closest scrutiny to prevent as far as possible fraud and imposition, which defeated parties may be tempted to practice.”
I think that since writing the above what has occurred in the procedure in criminal eases in the State has demonstrated the danger of removing the ancient landmarks. The procedure has, as was predicted, opened the door to the untold evils.